ICJ_012_ReservationsGenocideConvention_UNGA_NA_1950-12-01_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

RESERVES A LA CONVENTION
POUR LA PREVENTION ET LA
REPRESSION DU CRIME

DE GÉNOCIDE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU te DÉCEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RESERVATIONS TO THE
CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE
CRIME OF GENOCIDE
(REQUEST FOR ADVISORY OPINION)
ORDER OF DECEMBER Ist, 1950
La présente ordonnance doit être citée comme suit :

« Réserves à la Convention sur le génocide,
Ordonnance du re décembre 1950: C. I. J. Recueil 1950, p. 406.»

This Order should be cited as follows :

“Reservations to the Convention on Genocide,
Order of December rst, 1950: I.C. J. Reports 1950, p. 406.”

 

N° de vente: 53
Sales number

 

 

 
406

COUR INTERNATIONALE DE JUSTICE

1950
Le 1er décembre TNT
Rôle général ANNEE 1950
n° 12

Ordonnance rendue le 1°" décembre 1950

RÉSERVES À LA CONVENTION
POUR LA PRÉVENTION ET LA
RÉPRESSION DU CRIME
DE GENOCIDE
(REQUETE POUR AVIS CONSULTATIF)

Le Président de la Cour internationale de Justice,

Vu l'article 66, paragraphe 2, du Statut de la Cour,

Considérant qu'à la date du 16 novembre 1950, l’Assemblée
générale des Nations Unies a adopté une résolution par laquelle elle
demande à la Cour un avis consultatif sur les questions suivantes :

« En ce qui concerne la Convention pour la prévention et la
répression du crime de génocide, dans l'hypothèse du dépôt par un
État d'un instrument de ratification ou d'adhésion contenant une
réserve formulée soit au moment de la ratification ou de l’adhésion,
suit au moment de la signature suivie de ratification :

I. L'État qui a formulé la réserve peut-il être considéré comme
partie à la convention aussi longtemps qu'il maintient sa réserve
si une ou plusieurs parties à la convention font un. objection
à cette réserve, les autres parties n’en faisant pas ?

IT. En cas de réponse affirmative à la première question, quel est
l'effet de cette réserve dans les relations entre l'Etat qui a
ormulé la réserve et :

a) Les parties qui ont fait une objection à la réserve ?
4 Celles qui Pont acceptée ?

+
407 ORDON. DU I XII 50 (RESERVES A CONVENTION GENOCIDE)

III. En ce qui concerne la réponse à la question I, quel serait
Veffet juridique d’une objection à une réserve si cette objection
est faite par :

a) Un signataire qui n’a pas encore ratifié la convention ?
b) Un État qui a le droit de signer ou d’adhérer, mais qui ne
l’a pas encore fait ? »

Considérant que la copie certifiée conforme des textes français
et anglais de la résolution de l’Assemblée générale a été transmise
à la Cour par une lettre signée du Secrétairé général des Nations
Unies datée du 17 novembre 1950 et enregistrée au Greffe le
20 novembre 1950 ;

Considérant qu'aux termes de son article 11 ladite convention
est ouverte à la signature non seulement de tout Membre de l’Orga-
nisation des Nations Unies, mais aussi de tout État non membre à
qui l’Assemblée générale aura adressé une invitation à cet effet,
et qu'en conséquence les États ainsi invités sont susceptibles de
fournir des renseignements sur les questions soumises à la Cour par
la résolution de l’Assemblée générale ;

Considérant que l'Organisation internationale du Travail et
l'Organisation des États américains sont susceptibles de fournir des
renseignements sur la pratique des réserves en matière de conven-
tions multilatérales et qu’il paraît utile de recevoir de tels renseigne-
ments dans la mesure où cette pratique pourrait éclairer la Cour
sur les questions qui lui sont soumises et qui se limitent à la Conven-
tion pour la prévention et la répression du crime de génocide :

1. Invite le Greffier à faire auxdits États et organisations inter-
nationales la communication prévue par l'article 66, paragraphe 2,
du Statut ;

2. Fixe au samedi 20 janvier 1951 la date 4 laquelle expire le
délai dans lequel pourront étre présentés, au nom desdits Etats et
desdites organisations, des exposés écrits ;

3. Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le premier décembre mil neuf cent
cinquante.

Le Président,
(Signé) BASDEVANT.

Le Greffier,
(Signé) E. HAMBRO.
